Bcrch, J.
(concurring): I concur in the result, and treating the *488case as an. injunction action between Depew and others as plaintiffs against the credit association as defendant, the case is well decided. My view, however, is that in essence and substance this is not an action at all. Under the fiction and form of an action between adverse parties, it is a special proceeding relating to the subject-of unlawful practice of law.
It would have been just as well if Mr. Depew had risen in court some morning and had asked leave to file written charges that the credit association was practicing law without license. Leave to file being granted, the court would have caused citation to be issued and served, 'and would have fixed time to plead. If, after a hearing, the court should find the charges to be true, an order to desist would follow.
The duty of an attorney to bring such a subject to the attention of the court, and the authority and duty of the court to take cognizance of the subject are undoubted. In this instance, charges were made which the court has entertained. The accused is before the court in response to .the charges, and I regard the whole subject of remedy by injunction as unimportant.
Dawson and Hárvey, JJ., join in the foregoing special concurrence: